Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-23 are pending and claims 13-23 are withdrawn.
Election/Restrictions
Claims 13-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the flow" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the speed" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-12 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Steelman 9U.S. 2019/0168874).
With respect to claim 1, Steelman discloses A system for aerial delivery of a material, comprising: 
a container (figure 7, 14a with a bottom against 16a) for holding the material including a lower opening (16a); 
a flow regulator (figure 9, #50 within 18a) positioned in communication with the lower opening (as it is beneath the lower opening) of the container and structured to control release of the material from the container (as the auger controls the movement of material from the bottom of the container, such that movement of the auger moves the material within 18a allowing more material to enter from 14a); 
a spreader (figure 1, #100)  positioned in communication with the flow regulator (being at the downstream end of said auger) and structured to radially disperse the material released from the container (paragraph 0061, wherein spinner 100 rotates to supply material radially about said spinner disk); and 
a controller (control unit 70) in communication with the flow regulator and structured to control the flow regulator to adjust the rate at which the material is released from the container based on the speed of the container relative to an area to which the material is dispersed in order to maintain a predetermined application rate of the material to the area (paragraphs 0055 and 0064, discloses the control unit 70 controlling the speed of the augers).  
With respect to claim 2, Steelman discloses the controller includes a GPS-based navigation unit (paragraph 0055).  
With respect to claim 3, Steelman discloses the speed of the container is determined by the GPS-based navigation unit (paragraph 0055, as the GPS and control area part of the same system as that which houses the container, i.e. movement speed of 70 is movement speed of 14a).  
With respect toc claim 4, Steelman discloses the controller is further structured to control the flow regulator (paragraph 0064) to automatically adjust the rate at which the material is released from the container as speed of the container changes in order to maintain the predetermined application rate of the material to the area (paragraph 0056, where the GPS navigation system is programmed to correlate the rotational speed of the auger to the ground speed of the aircraft to calculate an application rate).  
With respect to claim 5, Steelman discloses the flow regulator includes an impeller or an auger structured to move the material from the container to the spreader (50 being an auger).  
With respect to claim 6, Steelman discloses a power source coupled to the spreader (paragraph 0061, as the noted spinner 100 has a constant RPM applied thereto, there is a power source in which it is connected to that allows for such controlled rotation).  
With respect to claim 7, Steelman discloses an adjustable valve positioned between the container and the flow regulator (figure 7, valves at 38, noted beneath said tank and above said flow regulator in 18a).  
With respect to claim 8, Steelman discloses a communication link between the controller and the flow regulator (as noted in paragraphs 0055 and 0064, it controls it, discloses a communication link therebetween).  
With respect to claim 9, Steelman discloses the communication link is wireless (paragraph 0055).  
With respect to claim 10, Steelman discloses the communication link is hardwired (paragraph 0055).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steelman in view of Robbins (U.S. 2019/0307058).
With respects to claims 11 and 12, Steelman discloses the controller adjusting the rate of the material as its released from the container, but fails to disclose an altimeter in communication with the controller or to adjust the rate at which the material is released from the container if an altitude value provided by the altimeter is below a predefined value.
Robbins discloses using an altimeter (paragraph 0097) and in use the flow control system senses or interprets flight characteristics such as altitude with user-set parameters and other information to the field prescription and in response the flow control system controls the metering device so as to disperse the optimum amount of seed at the optimum time. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Robbins and their altimeter and use of altitude to determine the optimum amount of material at the optimum time with use of controlling the metering device with the system of Steelman to allow for improved material dispersion. The amendment is understood then as adjusting the material rate from the container with respect to the altitude to arrive at a predefine desired value of material dispersion (i.e. taking into account the altitude along with the GPS in Steelman to determine the correct value, and if the altitude is to high/low changing the metering device to disperse the material at the desired amount). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752